Draft Commission Regulation on REACH, as regards Annex XVII (debate)
The next item is the debate on the oral question to the Commission by Mr Ouzký and Mr Sacconi, on behalf of the Committee on the Environment, Public Health and Food Safety, on the draft Commission Regulation on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), as regards Annex XVII - B6-0230/2009).
author. - (IT) Mr President, ladies and gentlemen, our debate today is particularly important, as we know, for two reasons: firstly, because we are talking about one of the substances that has caused most harm and deaths among citizens and workers at the plants where it is used and produced, namely asbestos. Secondly, because we are debating one of the first measures to implement the extremely significant regulation that has, in a way, marked this parliamentary term, that is to say REACH.
With the question we have asked and the draft resolution we will vote on today - let me say straight away to reassure the Commission and Vice-President Tajani who is here on its behalf - we are not opposing the draft implementing regulation that the Commission has adopted on this issue. I refer to Point 2.6 of this draft measure, which provides the missing Annex 17 that should have reproduced the provisions of Annex 1 of Directive 76 - the directive on dangerous substances, which will be replaced by REACH, and therefore repealed - this Point 2.6 extends the ban on the placing on the market of asbestos fibres and products containing asbestos.
The truth is that in this same decision, however, there are exemptions, to be granted by certain Member States - for the record, there are four of them - who may keep articles marketed before 2005 on the market, as well as diaphragms containing chrysotile asbestos used in production at existing electrolysis plants. The possibility of using these exemptions is of course subject to the Member States' compliance with all the Community rules on worker protection, effectively meaning that these plants, coming to the end of their lifecycle, do not generate problems for workers' health.
There is a reason why we are not opposed to this: these exemptions do exist, but we must acknowledge that the Commission has provided a mechanism, so to speak, by which these exemptions will in time - in 2012, to be exact - be reviewed through reports to be made by the Member States concerned, on the basis of which the European Chemicals Agency will prepare a dossier providing for the gradual withdrawal of the exemptions.
Thus we are not opposed, but certainly with our resolution we want to give you in the Commission a strong impetus to be a bit bolder, to go a bit further and a bit faster, shall we say, above all bearing in mind that there are already alternatives to chrysotile asbestos, at least for high-voltage plants, and in fact the companies concerned have launched promising research programmes to find alternatives for low-voltage plants also.
There are two aims to our stimulus and our input. The first is to set ourselves a date, a deadline - we are proposing 2015 - by which to lift these exemptions, launching a real withdrawal strategy, including measures that will then be required to demolish these plants in safety and also ensure safety as regards export.
Lastly, the second thing we are asking the Commission - and we would appreciate a reply on this, too - concerns a point that is critical for us, namely the fact that a Community list of articles containing asbestos for which an exemption applies has not yet been adopted, and so we are of course asking for this as soon as possible, by 2012, to enable better control and a better understanding.
Mr President, honourable Members, first of all may I apologise on behalf of my colleagues, Vice-President Verheugen and Mr Dimas, who unfortunately cannot be here this morning to take part in this debate. I know that Mr Verheugen has had intensive and fruitful discussions with the rapporteur, Mr Sacconi, whom I should like to thank for his excellent work - I say this on a personal level, too.
The Commission fully subscribes to the objective of the human health and environment professions, on the one hand, by preventing all exposure to asbestos, and, on the other, by working on a total ban on the use of asbestos, in all its forms.
Within the European Union there are very strict regulations on the placing on the market, use, export and disposal of asbestos fibres. The placing on the market and use of all asbestos fibres have already been banned outright by Directive 1999/77/EC.
As far as other uses are concerned, the Member States may permit the use of a form of chrysotile asbestos in electrolysis installations that were already in service in 1999 until they reach the end of their service life and suitable asbestos-free substitutes are provided.
Four Member States use this derogation. A review in 2006-2007 showed that all workplace exposure limits were respected and that there was no alternative available at the time for some very specific processes. This existing limit will be incorporated in Annex XVII to the REACH regulation, and the derogation for diaphragms containing chrysotile will be reviewed again in 2011.
In June 2011 the Member States will have to report on their efforts to develop chrysotile-free diaphragms, on the measures taken to protect workers, and on the sources and the quantities of chrysotile used. The Commission will then ask the European Chemicals Agency to examine the information sent with a view to abolishing this derogation.
Directive 87/217/EEC on the prevention and reduction of environmental pollution by asbestos provides for measures to control asbestos emissions during certain demolition, decontamination and disposal operations in order to ensure that those activities do not cause pollution by asbestos fibres or dust.
Directive 83/477/EEC, as amended by Directive 2003/18/EC, on the protection of workers from the risks related to exposure to asbestos at work, contains a series of measures to ensure adequate protection of the health of workers, where the latter are exposed to risks linked to exposure to asbestos fibres. Companies must provide evidence of their ability to carry out demolition or asbestos removal work. Prior to the demolition or asbestos removal work, they must draw up a plan specifying the measures needed to ensure that workers are not exposed to an asbestos-in-air concentration of more than 0.1 asbestos fibres per cm3 during an average eight-hour shift.
Framework Directive 2006/12/EC on waste and Directive 1999/31/EC on the landfill of waste, in concert with the Council decision on the criteria for waste acceptable in landfills, oblige the Member States to provide for the controlled disposal of asbestos fibres and equipment containing asbestos fibres. The Member States must ensure that the waste is recovered or destroyed without endangering human health and without requiring the use of processes or methods that could harm the environment.
There are detailed requirements concerning the process for the disposal and landfill of asbestos; for instance, the storage area must be re-covered each day and before each compaction operation. The landfill must be re-covered by a final layer in order to prevent the dispersion of fibres. Measures must be taken to prevent any possible use of the land after the closure of the landfill. Any potential exports of asbestos fibres are regulated under Regulation (EC) No 689/2008, and, since 2005, there has been only one notified case of asbestos fibres being exported from the European Union to a third country.
Moreover, the asbestos-related decisions appearing in Annex XVII of REACH are set to ban the manufacture of asbestos fibres within the European Union, which means that exports will be ruled out. Waste containing asbestos is hazardous waste. The Basel Convention and Regulation (EC) No 1013/2006 on shipments of waste prohibit the export of asbestos waste to countries not belonging to the OECD. As regards shipments between Member States of the European Union and of the OECD, they are subject to a prior written notification and consent procedure.
To conclude, and in the light of these points, I can assure you that the Commission will examine whether there are grounds to propose other legislative measures on the controlled disposal of asbestos fibres and on the decontamination or disposal of equipment containing asbestos fibres, which go beyond the legislation in force, both for the management of waste and for the protection of workers.
(IT) Mr President, honourable Members, as regards the list of articles containing asbestos, which may be authorised on the second-hand market, it is not yet available - to answer Mr Sacconi's question immediately - but the Commission does plan to review the situation in 2011 in order to draw up a harmonised list valid throughout the European Union. I therefore hope I have met your request.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, as has already been said, in 1999 the European Union adopted a directive banning asbestos from 1 January 2005, but permitting a derogation for diaphragms used for existing electrolysis cells until they reached the end of their service life.
This derogation, which had to be re-examined before 1 January, was intended to enable the companies concerned to make plans to stop using asbestos. Here we are today, with an 18-month delay; it is therefore time that we made progress. It is true that, as part of the review of Annex XVII to REACH, the Commission is proposing to extend the current ban on the use and marketing of asbestos fibres and products containing these fibres, but it is maintaining the option for asbestos to be used in factory-based electrolysis installations, with no time limit imposed, even though asbestos-free alternatives do exist and are used by many companies.
Moreover, the Commission is adopting a provision that permits the placing on the market of articles containing asbestos in accordance with a system that could vary from one country to another. This is unacceptable, since the use of this product is responsible for a large number of illnesses linked to exposure to asbestos fibres. Furthermore, the number of people succumbing to these illnesses is likely to continue to rise over the next few years, as this product was still being used up until a few years ago. The effects of asbestos on health have long been known.
I would add that the Commission's decision undermines certain REACH provisions, not least the principle of substitution; it is a bad signal that has been sent out to the other companies. The current economic crisis cannot justify this extension.
Furthermore, this position of the Commission's, which has the backing of a majority of Member States at the Council, is inconsistent with the European Union's position, which aims to introduce a worldwide ban on asbestos.
I have one last point before I finish: the European Trade Union Confederation is today maintaining that it was not consulted on the matter and is suggesting that only the opinion of certain companies was heard and taken on board. The Commission, for its part, is claiming the opposite. Could you shed some light on this point for us?
Mr President, ladies and gentlemen, the history of asbestos is a sad one and a cautionary tale of what can happen when the precautionary principle is ignored. Asbestos was first used as a material that had excellent technical properties, and then, later on, it was noticed that it killed people. For example, in my country, the number of deaths every year due to asbestos has still not gone down. After all, it can take anything up to 40 years for the disease to develop.
The purpose of the resolution before us is not to quash the comitology decision to which it refers. I think its most important points are paragraphs 8 and 9, which relate to the idea that the Commission should table a legislative proposal sometime this year concerning how asbestos, asbestos fibres, and equipment and structures containing them should be completely destroyed.
Of course, we still have a large number of buildings, including public buildings, ships, factories and power stations, that have structures containing asbestos, and, for example, people are exposed to it when buildings are being renovated, if no strict protective measures are taken. These structures that contain asbestos need to be identified and demolished, and asbestos must be destroyed safely and in such a way that people will not be exposed to it again.
We should learn a lesson from the sad tale of asbestos and our experiences of it when we address new and present health risks. For example, researchers into nanocarbon tubes have said that their effects on health are very much the same as those of asbestos. For that reason, we need to learn a lesson from our experience and act in accordance with the precautionary principle, for example, when we adopt basic legislative instruments regarding nanomaterials.
on behalf of the GUE/NGL Group. - (IT) Mr President, Mr Tajani, ladies and gentlemen, it really seems as though the thousands of deaths already caused by asbestos, and the tens of thousands of people at risk of dying in the coming years due to progressive exposure to asbestos - the latency period, we know, can be up to 15 or even 20 years - count for nothing at all.
It seems as though the Eternit trial, which began in Turin concerning the events at Casale Monferrato, where there is not one family that has not suffered a loss, counts for nothing. Asbestos should have been banned operationally by the Member States applying the 1999 directive. The States should have taken every possible precaution to protect exposed workers, by applying the 2003 directive, closing factories, neutralising contaminated sites and compensating the victims and local people. This has not happened everywhere. Little or nothing has been done.
I have already mentioned the trial in Turin, where Swiss and Belgian owners are accused. Everyone knew about it, but little was done, and above all the industry shirked its responsibilities, working within the loopholes created by the inertia of the public authorities. This inertia can be seen in the events in Italy, in Brioni, where asbestos has not been removed, in Porto Marghera and in Cengio, where deaths are still occurring. Today the industry is asking the Commission to accept another exemption from the 2006 REACH regulation, already granted for a limited period, for chrysotile asbestos fibres.
It is true, low-voltage electrolysis plants do represent a limited application, and there are only a few such plants, but where industrialists claim it is impossible to use any alternative then the plants should be closed. This may be blackmail, but alternatives to this process have been found in Sweden, using asbestos-free membrane technology as replacements, at low voltage, and a similar solution has also been adopted for the production of hydrogen. Why 'yes' in some States and 'no' in others? Because in the long battle to ban PCBs there have been countless omissions and stalling techniques, supported even by the European Commission Directorate-General for Enterprise and Industry. In this case, too, a good example has not been set.
The 1999 directive banning asbestos stipulated that the review of this authorisation should be preceded by an opinion from the scientific committee on toxicology, which was never produced. Is this how the Commission respects directives? Not to mention the trade unions, who say they were never even consulted.
The European Parliament is doing its bit to compensate for the failings of others. This resolution calls on the Commission to bridge, by 2009, a legislative gap on the prohibition of second-hand products containing asbestos; roof pieces, aeroplane parts and whatever else should be disposed of once and for all. Yet again, precise dates are being set for a strategy to ban all types of asbestos by 2015, but these objectives were already set in 1999. Ten years have gone by and the deaths have continued.
Among the first initiatives of this parliamentary term, the Confederal Group of the European United Left/Nordic Green Left called for the establishment of a Community fund to compensate victims and for ad hoc funds for decontamination. This was a specific request to the Commission, which today is instead bowing to the will of the multinationals. We need to move on, however, to practical action and commitments. Only when these are in place, starting with the demands of this resolution, can we be more understanding. Today that willingness is not evident, and so we will vote against granting this exemption.
Mr Bowis has the floor. We have great affection and respect for him and are pleased to see he has recovered.
on behalf of the PPE-DE Group. - Mr President, you are very kind. Thank you for those words. It is good to be back for what is my last week in this Parliament - or any parliament. After 25 years of elected politics that is an adequate sufficiency, I think.
I just want, on this last occasion, to say that many of us in this House have invested a lot of ourselves in the REACH process: Guido Sacconi and many colleagues have laid the foundations for a safer, better chemicals framework. My message to the next Parliament is, 'Be vigilant; keep an eye on the process'.
Similarly, as Satu Hassi has said, we have a long history on asbestos, and we have a very strong feeling that we need to watch out for that. When I was lying on my hospital bed, having my heart bypass and feeling sorry for myself, I was watching on the television the earthquake in Italy, and that put my problems into perspective. But it also, of course, reminded me in this context that, when you have a disaster like that, asbestos can be released into the atmosphere. Asbestos is very often safe while it is covered. As soon as it breaks out, that is when the dangers occur, and so one of the messages has to be that we need to look at the at-risk areas of our European Union to see where we should be highlighting the risk and monitoring it for the future.
Having said that, I would just say thank you to my colleagues for their friendship, their support and their messages in recent weeks. I shall treasure my 10 years in this Parliament, and I shall watch with interest as the next Parliament takes on the projects that perhaps we have been able to start.
(Applause)
Thank you very much, Mr Bowis. You can rest assured that many of us will always remember you and be grateful for your effort and dedication in Parliament.
author. - (IT) Mr President, ladies and gentlemen, my sentiments exactly. I, too, would like to make a personal comment.
First of all, however, I must acknowledge that the Commission's answer to the specific questions we are asking in our resolution has been positive, for the most part. It will, of course, be down to the new Parliament to check and ensure that the commitments outlined are met, and within the time periods provided.
On a personal note, I would like to say two things. Firstly, my best wishes go to Mr Bowis, with whom we have worked a great deal. Perhaps the two of us could form a club of European Parliament observers, especially to follow those matters on which we have done so much work together, and seen great fruit, I believe.
Secondly, I have to say, somewhat symbolically, the fact that my last speech in this House should be on REACH and its application, which has occupied my time since the beginning of this parliamentary term, when it seemed we would never come to the end of that legislative journey, well, it shows that I am a lucky man, fortunate also to have known people like yourselves and like you, Mr President; working together we have come to a real understanding and have produced what I believe are truly significant results for European citizens.
Thank you, Mr Sacconi. Rest assured that we shall also miss you for your work and dedication. May I wish you luck and happiness in your future endeavours which, I am sure, will continue in the same style to which we have become accustomed here.
Mr President, honourable Members, I too, before concluding this debate, would like to thank Mr Sacconi and Mr Bowis, and I do so as their old classmate, having served in this Parliament myself for so many years.
I would like to thank them for the work they have done, and for participating in the various alliances that have done credit to our Parliament. So, as a member of the European Parliament and today as Commissioner and Vice-President of the Commission, I thank them for the extremely valuable contribution they have made to Parliament's work, showing that there can be - despite what certain journalists have said at times - good representatives who attend and genuinely serve the institutions, which represent half a billion Europeans. For that reason I wanted to thank them in this my last speech in this parliamentary term as commissioner.
As I was saying, I wanted to thank Mr Sacconi anyway, as a member of the Committee on the Environment, Public Health and Food Safety, for having brought this key issue to the table, and Mr Bowis, whose speech and comments have shown how important this subject is to all citizens. I think and hope that this debate has succeeded in dispelling any doubts and concerns: the Commission will report regularly to Parliament on the application of the regulation and, let me be clear, will not compromise on protecting workers, health and the environment.
As regards the remarks made by Mrs Ferreira and Mr Agnoletto, I would point out on behalf of the Commission that the European Trade Union Confederation was consulted, and chemical workers in particular have declared themselves in favour of keeping the exemption.
I would also like to emphasise that it is not true that there are no time limits, since the exemption is revoked when an alternative product becomes available. Furthermore, let me remind you, the Commission will conduct a general review in 2011. Thank you again for your comments and for all the hard work you have put in on such a sensitive issue concerning the health of workers and, I would also say, the health of all EU citizens.
To conclude the debate I have received one motion for a resolution, pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place today at 12 noon.
Written statements (Rule 142)
Further reductions in asbestos in Europe must be welcomed unreservedly.
As the carcinogenic effects of asbestos fibres have been known for decades and the EU also introduced a ban on the use of this harmful substance in new products in 2003, the last relics of asbestos use should now slowly disappear from Europe.
Most Member States are already choosing alternative methods. Especially in the area of electrolysis plants other materials can often be used as an alternative to asbestos.
In the light of the increased awareness of the people of Europe of health issues and the very high standards of environmental and health protection in Europe, it is unacceptable that carcinogenic substances are still in circulation in Europe.